DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is being considered by the examiner.
Status of Claims
Claims 1, 10, 13-15, and 18 have been amended.
Claims 1-7, 10-15, 17-18, and 20 are pending.
The 35 U.S.C. § 112(b) rejections of the previous action are withdrawn due to Applicant’s amendments.
Drawings
The drawings received on 27 December 2018 are acceptable.
Claim Interpretation –35 U.S.C. § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see, for example, claim 18: “means for identifying a plurality of obligations [...]”, “means for generating, automatically, a weighted directed graph [...]”, “means for identifying [...],” “means for altering [...],” “means for “ etc...). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Each of claims 1-7, 10-15, 17-18 and 20 fall under at least one of the four statutory categories of patent eligible subject matter enumerated in 35 U.S.C. § 101.
However, claims 1-7, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent and dependent claims recite:
identifying, [...], in a portfolio data structure stored [...], data records indicative of obligations between the plurality of participants; generating, automatically [...], a weighted directed graph data structure that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between the participants and storing the weighted directed graph data structure [...]; identifying, automatically [...], all paths of edge data records where a vertex data record is reachable from itself in the weighted directed graph data structure; and altering, [...], the data records indicative of obligations between the plurality of participants based on the identified paths;
wherein each obligation represents a transaction done directly between two parties without the supervision of an exchange.  
wherein the obligations are for the same commodity with an identical grade, delivery date, and port.  
identifying, automatically [...], all circles in the weighted directed graph; and altering, [...], the data records indicative of obligations between the plurality of participants based on the identified circles.  
wherein altering the data records indicative of obligations between the plurality of participants comprises: eliminating, [...], at least a partial quantity of an obligations.  
wherein identifying all paths of edge data records where a vertex data record is reachable from itself in the weighted directed graph data structure comprises: for each vertex data record: performing, [...], an iterative search starting at the vertex data record; and identifying, [...], a second vertex data record with a back edge data record that points to the vertex data record; and tracing a path from the second vertex data record to the vertex data record.  
wherein the iterative search for each vertex data record comprises: identifying, [...], a first vertex data record adjacent to the vertex data record; marking, [...], a first path from the vertex data record to the first vertex data record as visited; storing, [...], the identity of the first vertex data record in a stack data record; identifying, [...], a second vertex data record adjacent to the first vertex data record with a path that has not been visited; marking, [...], a second path from the first vertex data record adjacent to the vertex as visited; storing, [...], the identity of the second vertex data record in the stack data record; repeating, [...], identifying, marking, and storing until the vertex data record is visited; and identifying, [...], the vertices data record in the path.  
further comprising:   generating, [...], a position report describing an optimized state for each obligation between the plurality of participants in an optimized list of altered data records for the plurality of the participants; and transmitting the report to the plurality of the participants.  
further comprising: generating, [...], a settlement report with settlement amount for each of the optimized states; and transmitting the report to each respective individual participant.  
[...]store a plurality of obligations between participants from the plurality of participant portfolios; a [...] configured to generate a weighted directed graph of 
wherein each obligation of the plurality of obligations represents a delivery or settlement obligation for a transaction done directly between two parties without the supervision of an exchange.  
wherein the obligations are for the same commodity with an identical grade, delivery date and port.  
wherein the [...] is further configured to identify all of one or more obligation washes in the weighted directed graph and eliminate one or more obligations of the plurality of obligations based on the identified obligation washes.  
[...] alters the one or more obligations by eliminating at least a partial quantity of the one or more obligations of an obligation circle.  
wherein the [...] is configured to identify the one or more obligation circles using an iterative search for each vertex.  
[...] generate a trade settlement report indicating a cash settlement amount for each altered obligation.  
a trade database configured to store the altered one or more obligations, wherein a delivery or settlement process is based on obligations stored in the trade database.  
[...] identifying a plurality of obligations between participants from the plurality of participant portfolios; [...] generating, automatically, a weighted directed graph of the plurality of obligations, wherein participants are represented by vertices and obligations are represented as edges; [...] identifying, automatically, all of the obligation circles in the weighted directed graph; and means for altering one or more obligations of the plurality of obligations based on the obligation circles.  
[...] generating a trade settlement report indicating a cash settlement amount for each altered one or more obligations.  
[...] wherein each obligation of the plurality of obligations represents a settlement obligation for a financial instrument,
which is a commercial or legal interaction (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations) and thus falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The “processor” and computer system/processor “means”, computer, a memory coupled with the processor, system, and database found in claims 1-20 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.
The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1-7, 10-15, 17-18 and 20 are directed to an abstract idea without a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a 
“The computer system 200 can also be implemented as or incorporated into various devices, such as a personal computer (PC), a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless telephone, a land-line telephone, a control system, a camera, a scanner, a facsimile machine, a printer, a pager, a personal trusted device, a web appliance, a network router, switch or bridge, or any other machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine.” 
The claim(s) does/do not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components do not provide significantly more (see MPEP 2106.05(f)).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10-11, 13-14 and 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUDSON (US 20190102736 A1 to Hudson, D.).
Regarding claim 1,
HUDSON discloses:
 A computer implemented method in a data transaction processing system (see, at least, HUDSON: [57]: The processing described below may be performed by a computing device with a processor that executes computer-executable instructions stored on a computer-readable storage medium) for optimizing a delivery or settlement process for a plurality of portfolios of a plurality of participants (see, at least, HUDSON: abstract: A system is provided for netting obligations between entities of a cycle of obligations;  [25]: A cycle of obligations is a collection of a number of entities and a 
the method comprising: identifying, by a processor of the data transaction processing system, in a portfolio data structure stored in a memory coupled with the processor (see, at least, HUDSON: [0032]: In some embodiments, to settle obligations of a network of entities connected by their obligations, the T.times.N system identifies a cycle of obligations between entities whose obligations are candidates to be settled.;  [43]: The computing systems [...] on which the T.times.N system may be implemented may include a central processing unit, input devices, output devices (e.g., display devices and speakers), storage devices (e.g., memory and disk drives));  [43]: The computer-readable storage media may have recorded on them or may be encoded with computer-executable instructions or logic that implements the T.times.N system),
 data records indicative of obligations between the plurality of participants (see, at least, HUDSON:  [32]: The T.times.N system may access a centralized database of obligations to identify the cycles. If, however, the obligations are stored or recorded only at network nodes (i.e., computing systems) of the entities, the T.times.N system may send a message to be propagated through the network nodes requesting that the entities report their obligations so the obligations can be settled if possible.).;
 generating, automatically by the processor, a weighted directed graph data structure that comprises vertex data records representing the plurality of participants and edge data records representing the obligations between the participants and storing the weighted directed graph data structure in the memory (see, at least, HUDSON:  [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links”; figure 1: illustration of a weighted directed graph;  [10]: “FIG. 1. Illustrates a network of entities and their obligations;  [26]: “The circles A-I represent entities (i.e., vertices or nodes of the graph), and the directed lines represent obligations (i.e., edges of the graph)”; “the directed line represents the sum of the quantities of obligations [...]“);
identifying, automatically by the processor, all paths of edge data records where a vertex data record is reachable from itself in the weighted directed graph data structure (see, at least, HUDSON:  [25]: “The [...] system first identifies cycles of obligations between entities.”; [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links”; figure 1: illustration of a weighted directed graph;  [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [54]: In block 1303, the component applies a find cycles algorithm to find the cycles in the obligations of the aggregate obligations store);
 and altering, by the processor, the data records indicative of obligations between the plurality of participants based on the identified paths (see, at least, HUDSON: abstract: When sufficient, the system identifies one or more netting transactions to settle the obligations of the cycle. The system then directs the execution of the netting transactions and settlement transactions to effect and record the settling of the obligations.; [32]: “After collecting the obligations, the [...] system identifies cycles of ;
generating, by the processor, reports comprising (i)  a position report describing an optimized state for each obligation between the plurality of participants in an optimized list of altered data records for each individual participant of plurality of the participants (see, at least, HUDSON: [0036]: Where this is the case, payment obligations or collateral obligations could be reported already netted. Where this is not the case or where the payment or collateral obligations are not reported on a bilaterally netted basis, the clearing organization will effect bilateral netting of all payment and collateral obligations in the same currency by arithmetically adding the payment or collateral obligations between any two participants (pay/deliver obligations being negative numbers and receive obligations being positive numbers);  [37]: Under the "Method 1 Netting" embodiment, the reported multiple payment or collateral obligations between two participants will be replaced with a single obligation equal to the foregoing arithmetic sum. Under the "Method 2 Netting" embodiment, the reported multiple payment or collateral obligations will be marked on the books of the clearing organization as satisfied to the extent they can be through the transfer of equal and offsetting cash amounts. Again, an obligation in the amount of the foregoing arithmetic sum will remain unsatisfied and will be treated as a reported obligation for the purposes of methods and systems of the invention as described herein).
and (ii) a settlement report with settlement amount for each of the optimized states (see, at least, HUDSON:  [32]: “the T×N system may send a message to be propagated ;
 and transmitting the reports to each respective individual participant (see, at least, HUDSON:  [34]: In such a case, the notary would report that the compound transaction could not be executed and would not execute any transaction of the compound transaction;  [41]: Upon received the signed compound transaction, the designated network node requests the notary to notarize the compound transaction. Upon receiving the notarized transaction from the notary, the designated network node propagates the notarized compound transaction around the cycle so that each network node of the cycle can store the notarized compound transaction.;  [58]: In some embodiments, each netting transaction identifies a from-entity, a quantity, and a to-entity and the executing of the netting transactions includes generating a compound transaction that includes each of the netting transactions and the settlement transactions, obtaining a signature of each entity of the netting transactions and the settlement transactions of the compound transaction, and submitting the signed compound transaction to a notary for executing the netting transactions and settlement transactions of the compound transaction.).
Regarding claim 2,
HUDSON discloses the limitations of claim 1, as shown, herein, and further discloses:
 wherein each obligation represents a transaction done directly between two parties without the supervision of an exchange (see, at least, HUDSON:  [2]:    [0002] The bitcoin system was developed to allow electronic cash to be transferred directly from one party to another without going through a financial institution;   [4]: “Identity tokens can be used to identify people, institutions, commodities, contracts, computer code, equities, derivatives, bonds, insurance, loans, documents, and so on”; “the [blockchain] identity token can be used in transactions (e.g., buying, selling, insuring) of the asset stored in a blockchain, creating a full audit trail of the transactions.”; [41]: A to-entity can send its netting public key and certificate directly to a from-entity if they share an obligation;  [9]:  “Two entities may enter an agreement in which a from-entity is to transfer ownership of a certain quantity of crude oil to the to-entity”;  “As another example, in the banking industry, each bank has a certain amount of money and may have entered into various obligations with other banks to pay a certain amount of money”.).
Regarding claim(s) 4,
HUDSON discloses:
HUDSON discloses the limitations of claim 1, as shown, herein, and further discloses:
 further comprising: identifying, automatically by the processor, all circles in the weighted directed graph  (see, at least, HUDSON:  [25]: “The [...] system first identifies ;
 and altering, by the processor, the data records indicative of obligations between the plurality of participants based on the identified circles (see, at least, HUDSON: abstract: When sufficient, the system identifies one or more netting transactions to settle the obligations of the cycle. The system then directs the execution of the netting transactions and settlement transactions to effect and record the settling of the obligations.; [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”; [58]: “[...] the method identifies one or more netting transactions to settle the obligations of the cycle and executes the netting transactions and settlement transactions to effect and record the settling of the obligations”).
 Regarding claim 5,
HUDSON discloses:
HUDSON discloses the limitations of claim 1, as shown, herein, and further discloses:
 wherein altering the data records indicative of obligations between the plurality of participants comprises: eliminating, by the processor, at least a partial quantity of an obligations (see, at least, HUDSON:  [29]: In some embodiments, the T×N system may, .
 Regarding claim 10,
HUDSON discloses:
 A data transaction processing system for optimizing a plurality of participant portfolios (see, at least, HUDSON: abstract: A system is provided for netting obligations between entities of a cycle of obligations;  [25]: A cycle of obligations is a collection of a number of entities and a number of obligations where each entity is a to-entity of one or more obligations to the same from-entity and a from-entity of one or more obligations from the same from-entity of the cycle;  [4]: “collection of assets”; [32]: collection of obligations (“[...] after collecting the obligations [...]”)), 
the data transaction processing system comprising: a portfolio data store configured to store a plurality of obligations between participants from the plurality of participant portfolios (see, at least, HUDSON: [0032]: In some embodiments, to settle obligations of a network of entities connected by their obligations, the T.times.N system identifies a cycle of obligations between entities whose obligations are candidates to be settled.;  [43]: The computing systems [...] on which the T.times.N system may be implemented may include a central processing unit, input devices, output devices (e.g., display devices and speakers), storage devices (e.g., memory and disk drives));  [43]: The computer-readable storage media may have recorded on them or may be encoded with computer-executable instructions or logic that implements the T.times.N system; [32]: The T.times.N system may access a centralized database of obligations to identify the ;
 a processor configured to generate a weighted directed graph of the plurality of obligations and identify all of the obligation circles in the weighted directed graph  (see, at least, HUDSON:  [25]: “The [...] system first identifies cycles of obligations between entities.”; [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links”; figure 1: illustration of a weighted directed graph;  [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [54]: In block 1303, the component applies a find cycles algorithm to find the cycles in the obligations of the aggregate obligations store);
 the processor configured to alter one or more obligations of the plurality of obligations from the plurality of participant portfolios based on the identified obligation circles  (see, at least, HUDSON: abstract: When sufficient, the system identifies one or more netting transactions to settle the obligations of the cycle. The system then directs the execution of the netting transactions and settlement transactions to effect and record the settling of the obligations.; [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [58]: “[...] the method identifies one or more netting transactions to settle the obligations of the cycle and executes the netting transactions and settlement transactions to effect and record the settling of the obligations”).
and configured to generate and transmit reports comprising  (i) a position report describing an optimized state for each obligation between the participants in an optimized list of altered obligations for the plurality of the participant portfolios  (see, at least, HUDSON: [0036]: Where this is the case, payment obligations or collateral obligations could be reported already netted. Where this is not the case or where the payment or collateral obligations are not reported on a bilaterally netted basis, the clearing organization will effect bilateral netting of all payment and collateral obligations in the same currency by arithmetically adding the payment or collateral obligations between any two participants (pay/deliver obligations being negative numbers and receive obligations being positive numbers);  [37]: Under the "Method 1 Netting" embodiment, the reported multiple payment or collateral obligations between two participants will be replaced with a single obligation equal to the foregoing arithmetic sum. Under the "Method 2 Netting" embodiment, the reported multiple payment or collateral obligations will be marked on the books of the clearing organization as satisfied to the extent they can be through the transfer of equal and offsetting cash amounts. Again, an obligation in the amount of the foregoing arithmetic sum will remain unsatisfied and will be treated as a reported obligation for the purposes of methods and systems of the invention as described herein).
and (ii) a settlement report with settlement amount for each of the optimized states (see, at least, HUDSON:  [32]: “the T×N system may send a message to be propagated through the network nodes requesting that the entities report their obligations so the obligations can be settled if possible.”; [58]: In some embodiments, each netting transaction identifies a from-entity, a quantity, and a to-entity and the executing of the 
Regarding claim 11,
HUDSON discloses the limitations of claim 10, as shown, herein, and further discloses:
 wherein each obligation of the plurality of obligations represents a delivery or settlement obligation for a transaction done directly between two parties without the supervision of an exchange  (see, at least, HUDSON:  [2]:    [0002] The bitcoin system was developed to allow electronic cash to be transferred directly from one party to another without going through a financial institution;   [4]: “Identity tokens can be used to identify people, institutions, commodities, contracts, computer code, equities, derivatives, bonds, insurance, loans, documents, and so on”; “the [blockchain] identity token can be used in transactions (e.g., buying, selling, insuring) of the asset stored in a blockchain, creating a full audit trail of the transactions.”; [41]: A to-entity can send its netting public key and certificate directly to a from-entity if they share an obligation;  [9]:  “Two entities may enter an agreement in which a from-entity is to transfer ownership of a certain quantity of crude oil to the to-entity”;  “As another example, in the banking industry, each bank has a certain amount of money and may have entered into various obligations with other banks to pay a certain amount of money”.).
 Regarding claim 13,

 wherein the processor is further configured to identify all of one or more obligation washes in the weighted directed graph and eliminate one or more obligations of the plurality of obligations based on the identified obligation washes see, at least, HUDSON:  [25]: “The [...] system first identifies cycles of obligations between entities.”; [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links”; figure 1: illustration of a weighted directed graph;  [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [54]: In block 1303, the component applies a find cycles algorithm to find the cycles in the obligations of the aggregate obligations store; abstract: When sufficient, the system identifies one or more netting transactions to settle the obligations of the cycle. The system then directs the execution of the netting transactions and settlement transactions to effect and record the settling of the obligations.; [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [58]: “[...] the method identifies one or more netting transactions to settle the obligations of the cycle and executes the netting transactions and settlement transactions to effect and record the settling of the obligations”;  [28]: Since the netting transactions provide A and B with their obligation nets, from C, which had a negative obligation net, then after these netting transactions are executed, each entity will have an ending inventory that is the same as if each obligation was settled. Thus, when the netting transactions are executed, the T×N system designates the obligations of the cycle as settled.;  [30]: Graph 206 illustrates that netting transactions (E, 5, F), (F, 10, G), and (G, 15, D) result in full settlement of the obligations.)
Regarding claim 14,
HUDSON discloses the limitations of claim 10, as shown, herein, and further discloses:
wherein the processor alters the one or more obligations by eliminating at least a partial quantity of the one or more obligations of an obligation circle  (see, at least, HUDSON:  [29]: In some embodiments, the T×N system may, however, perform a partial settlement of the obligations of the cycle. Graph 204 illustrates such a partial settlement.).
 Regarding claim 17,
HUDSON discloses the limitations of claim 10, as shown, herein, and further discloses:
further comprising: a trade database configured to store the altered one or more obligations, wherein a delivery or settlement process is based on obligations stored in the trade database (see, at least, HUDSON:  [32]: The T.times.N system may access a centralized database of obligations to identify the cycles. If, however, the obligations are stored or recorded only at network nodes (i.e., computing systems) of the entities, the T.times.N system may send a message to be propagated through the network nodes requesting that the entities report their obligations so the obligations can be settled if possible.; [58]: “[...] the method identifies one or more netting transactions to settle the obligations of the cycle and executes the netting transactions and settlement transactions to effect and record the settling of the obligations”).
 Regarding claim 18, 
HUDSON discloses:
A data transaction processing system for portfolio optimization, the data transaction processing system comprising: means for identifying a plurality of obligations between participants from the plurality of participant portfolios (see, at least, HUDSON:  [32]: The T.times.N system may access a centralized database of obligations to identify the cycles. If, however, the obligations are stored or recorded only at network nodes (i.e., computing systems) of the entities, the T.times.N system may send a message to be propagated through the network nodes requesting that the entities report their obligations so the obligations can be settled if possible.; [58]: “[...] the method identifies one or more netting transactions to settle the obligations of the cycle and executes the netting transactions and settlement transactions to effect and record the settling of the obligations”; [57]: “The processing described below may be performed by a computing device with a processor that executes computer-executable instructions stored on a computer-readable storage medium”); [25]: “The [...] system first identifies cycles of obligations between entities.”; [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links”; figure 1: illustration of a weighted directed graph;  [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [54]: In block 1303, the component applies a find cycles algorithm to find the cycles in the obligations of the aggregate obligations store);
 means for generating, automatically, a weighted directed graph of the plurality of obligations, wherein participants are represented by vertices and obligations are represented as edges (see, at least, HUDSON:  [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may ;
 means for identifying, automatically, all of the obligation circles in the weighted directed graph (see, at least, HUDSON:   [25]: “The [...] system first identifies cycles of obligations between entities.”; [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links”; figure 1: illustration of a weighted directed graph;  [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [54]: In block 1303, the component applies a find cycles algorithm to find the cycles in the obligations of the aggregate obligations store);
 means for altering one or more obligations of the plurality of obligations based on the obligation circles  (see, at least, HUDSON: abstract: When sufficient, the system identifies one or more netting transactions to settle the obligations of the cycle. The system then directs the execution of the netting transactions and settlement .
and means for generating a position report describing an optimized state for one or more obligations and (see, at least, HUDSON: [0036]: Where this is the case, payment obligations or collateral obligations could be reported already netted. Where this is not the case or where the payment or collateral obligations are not reported on a bilaterally netted basis, the clearing organization will effect bilateral netting of all payment and collateral obligations in the same currency by arithmetically adding the payment or collateral obligations between any two participants (pay/deliver obligations being negative numbers and receive obligations being positive numbers);  [37]: Under the "Method 1 Netting" embodiment, the reported multiple payment or collateral obligations between two participants will be replaced with a single obligation equal to the foregoing arithmetic sum. Under the "Method 2 Netting" embodiment, the reported multiple payment or collateral obligations will be marked on the books of the clearing organization as satisfied to the extent they can be through the transfer of equal and offsetting cash amounts. Again, an obligation in the amount of the foregoing arithmetic sum will remain unsatisfied and will be treated as a reported obligation for the purposes of methods and systems of the invention as described herein)
 a trade settlement report indicating a cash settlement amount for each altered one or more obligations  (see, at least, HUDSON:  [32]: “the T×N system may send a message .
Regarding claim 20,
HUDSON discloses the limitations of claim 18, as shown, herein, and further discloses:
wherein each obligation of the plurality of obligations represents a settlement obligation for a financial instrument (see, at least, HUDSON:  [4]: “efforts [...] to use blockchains to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUDSON in view of KINNEAR (US 20110035307 A1 to Kinnear; Kirk P.).
Regarding claim 3,
HUDSON discloses all the limitations of claim 1 as shown, herein.
HUDSON further discloses:
wherein the obligations are for the same commodity with an identical grade, [...] (see, at least, HUDSON:  [9]: “In many industries, one entity is contractually obligated to provide a certain quantity of an item to another entity. For example, in a commodity industry (e.g., the petroleum industry), many entities may each own a quantity of crude oil of a petroleum reserve. Two entities may enter an agreement in which a from-entity is to transfer ownership of a certain quantity of crude oil to the to-entity. If the from-entity does not currently own enough crude oil (i.e., its inventory) to make the transfer, then the entities may agree to an obligation in which the from-entity is obligated to transfer the certain quantity of crude oil to the to-entity.”).
HUDSON does not expressly disclose the following limitations, which KINNEAR however, teaches:
wherein the obligations are for the same commodity with an identical grade, delivery date, and port (see, at least, KINNEAR:  [10]: “same commodity”;  [92]: Grade and Quality Specifications: North Sea Light Crude Oil meeting the following specifications and designations shall be deliverable in satisfaction of futures contract delivery obligations under this rule: (A) Brent Crude Oil; (B) Forties Crude Oil .
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of HUDSON, which discloses systems and methods of netting obligations (HUDSON abstract ) including crude oil obligations (HUDSON  [009]) with the technique of KINNEAR, which teaches a system of consolidating futures contract including those involving crude oil (KINNEAR abstract), in order to “ reduce[...] exposure to pricing distortions and basis risk” (KINNEAR  [11]).
Regarding claim(s) 12,
HUDSON discloses all the limitations of claim 11 as shown, herein.
HUDSON further discloses:
wherein the obligations are for the same commodity with an identical grade, [...] (see, at least, HUDSON:  [9]: “In many industries, one entity is contractually 
HUDSON does not expressly disclose the following limitations, which KINNEAR however, teaches:
wherein the obligations are for the same commodity with an identical grade, delivery date and port (see, at least, KINNEAR:  [10]: “same commodity”;  [92]: Grade and Quality Specifications: North Sea Light Crude Oil meeting the following specifications and designations shall be deliverable in satisfaction of futures contract delivery obligations under this rule: (A) Brent Crude Oil; (B) Forties Crude Oil (Deliverable at Par); and (C) Oseberg Crude Oil (Deliverable at Par);  [29]: "Matching Day" shall be defined as a specified day after the expiry of the First-Nearby Month contract, for example, the first trading day after expiry. As discussed in greater detail below, market participants will be given until a set time on Matching Day to consolidate their open First-Nearby Month futures, physical partial cargo and physical cargo-size positions to either zero (0), or to cargo-size. Position consolidation can be done through any number of means, including the use of Exchange for Physical (EFP), Exchange for Swap (EFS), Exchange for Option (EFO), Exchange for Futures (EFF), and the like. In the present embodiment, this set time, which is referred to as the "consolidation .
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of HUDSON, which discloses systems and methods of netting obligations (HUDSON abstract ) including crude oil obligations (HUDSON  [009]) with the technique of KINNEAR, which teaches a system of consolidating futures contract including those involving crude oil (KINNEAR abstract), in order to “ reduce[...] exposure to pricing distortions and basis risk” (KINNEAR  [11]).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUDSON in view of WILSON (US 20050091025 A1 to Wilson, J.C. et al.).
Regarding claim 6,
HUDSON discloses all the limitations of claim 1, as shown, herein.
HUDSON further discloses:
wherein identifying all paths of edge data records where a vertex data record is reachable from itself in the weighted directed graph data structure  (see, at least, HUDSON:  [25]: “The [...] system first identifies cycles of obligations between entities.”; [25]: “From the field of graph theory, the entities may be considered to represent vertices or nodes and the obligations may be considered to represent directed edges or links”; figure 1: illustration of a weighted directed graph;  [32]: “After collecting the obligations, the [...] system identifies cycles of obligations.”;  [54]: In block 1303, the component applies a find cycles algorithm to find the cycles in the obligations of the aggregate obligations store)

comprises: for each vertex data record: performing, by the processor, an iterative search starting at the vertex data record (see, at least, WILSON:  [123]: Levelization of cyclic paths is resolved by performing a depth-first traversal of the event graph starting from the initial set of vertices and marking each back edge. Depth-first search starts at some vertex and traverses an outgoing edge from this vertex to arrive at the next vertex. The algorithm then recursively traverses an edge from the new vertex recording each vertex that it has visited in the path; [0125]: Levelization may be done, for example, using a combination of depth-first (DFS) and breadth-first search (BFS) algorithms. Levels are computed for each vertex using either DFS or BFS traversal; [0273]:: The outer for loop iterates over SCCs in component graph order.);
 and identifying, by the processor, a second vertex data record with a back edge data record that points to the vertex data record (see, at least, WILSON:  [119]: “Mark all back edges in the event graph;  [123]: Levelization of cyclic paths is resolved by performing a depth-first traversal of the event graph starting from the initial set of vertices and marking each back edge. Depth-first search starts at some vertex and traverses an outgoing edge from this vertex to arrive at the next vertex. The algorithm then recursively traverses an edge from the new vertex recording each vertex that it has visited in the path. A back edge is detected when the traversal arrives at a vertex that is already in the path, indicating a cycle in the graph.” [back edge is marked]);
 and tracing a path from the second vertex data record to the vertex data record (see, at least, WILSON: [0107]: Vertex 0, shown at 400, is the initial vertex, from which all other vertices are reached. It is active at the beginning of simulation, and serves to activate other vertices that are defined to start at time 0 by the simulation semantics.; [121]: A cycle is a set of vertices such that a path exists by following edges from one vertex in the cycle through other vertices in the cycle back to the starting vertex; [123]: The algorithm then recursively traverses an edge from the new vertex recording each vertex that it has visited in the path. A back edge is detected when the traversal arrives at a vertex that is already in the path, indicating a cycle in the graph.).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of HUDSON, which discloses systems and methods of netting obligations in cycles (HUDSON abstract ) with the technique of WILSON, which teaches a system of graphing vertices and cycles (WILSON  [0121]), in order to produce more “efficient” and “effective” “simulation[s]” (WILSON [0014]).
Regarding claim 15,
HUDSON discloses all the limitations of claim 10 as shown, herein.
HUDSON does not expressly disclose the following limitations, which WILSON however, teaches:
wherein the processor is configured to identify the one or more obligation circles using an iterative search for each vertex (see, at least, WILSON:  [123]: Levelization of cyclic paths is resolved by performing a depth-first traversal of the event graph starting from the initial set of vertices and marking each back edge. Depth-first search starts at some vertex and traverses an outgoing edge from this vertex to arrive at the next vertex. The .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HUDSON in view of WILSON in further view of LU (US 20190102736 A1 to Lu, D.).
Regarding claim 7,
The combination of HUDSON and WILSON teaches all of the limitations of claim 6, as shown, herein.
HUDSON and WILSON does not expressly disclose the following limitations, which LU however, teaches:
wherein the iterative search for each vertex data record comprises: identifying, by the processor, a first vertex data record adjacent to the vertex data record (see LU: column(s) 2, line(s) 23-25: If (u,v) is an edge of G, vertices u and v are said to be ;
 marking, by the processor, a first path from the vertex data record to the first vertex data record as visited (see LU:  column(s) 5, line(s) 47-54: (34) A path that is shared by more than one elementary loop is defined to be a "red path" in the following discussion. Since each red path is shared by several loops in the search, once the red path is visited, it is not necessary to visited it again. On the first visit to a red path, the red path is recorded. When visited again, the red path can be loaded to form the new loops. Each red vertex is followed by red paths. );
 storing, by the processor, the identity of the first vertex data record in a stack data record (see LU column(s) 7, line(s) 26-31: : (43) All loops starting from k+2 can be found without duplicating a search path, since the red path (2k+2-&gt;2k+3-&gt;k+2) has been recorded on the red path stack. The remaining loops are {k+2, k+3, 2k+2, 2k+3, k+2}, {k+2, k+3, k+4, 2k+2, 2k+3, k+2}, . . . , and {k+2, k+3, k+4, . . . . 2k, 2k+1, 2k+2, 2k+3, k+2}.);
 identifying, by the processor, a second vertex data record adjacent to the first vertex data record with a path that has not been visited (see LU column(s) 2, line(s) 50-63: In the depth-first search, edges leaving the most recently discovered vertex, v, that still has unexplored edges leaving it are explored first. When all of the edges leaving this vertex have been explored, the search "backtracks" to explore edges leaving the vertex from which v was discovered. This process continues until all the vertices that are ;
 marking, by the processor, a second path from the first vertex data record adjacent to the vertex as visited  (see LU column(s) 2, line(s) 60-70: (9) In the search, whenever a vertex is discovered during a scan of the adjacency list of an already discovered vertex u, the program records this event by setting v's predecessor field .pi.(v) to u.; column(s) 3, line(s) 10-17: “Each vertex is initially set to the white state. The variable is set to the gray state when the corresponding vertex is discovered in the search, and is set to the black state when all edges leaving that vertex have been explored, i.e., when its adjacency list has been examined completely.”);
 storing, by the processor, the identity- of the second vertex data record in the stack data record (see LU: column(s) 5, line(s) 15-24: (1) Each vertex in strong component {0 1 2 6 3 7} is colored white at the beginning. (2) Starting from the first vertex 0, call routine Visit_New_Vertex(0) recursively. If the vertex is a white one, visit it. The visited vertex needs to be grayed and recorded in the array stack [ ].);
 repeating, by the processor, identifying, marking, and storing until the vertex data record is visited (see LU column(s) 2, line(s) 50-63: In the depth-first search, edges leaving the most recently discovered vertex, v, that still has unexplored edges leaving it are explored first. When all of the edges leaving this vertex have been explored, the search "backtracks" to explore edges leaving the vertex from which v was discovered. ;
 and identifying, by the processor, the vertices data record in the path (see LU column(s) 3, line(s) 12-17: “The variable is set to the gray state when the corresponding vertex is discovered in the search, and is set to the black state when all edges leaving that vertex have been explored, i.e., when its adjacency list has been examined completely.”; column(s) 5, line(s) 29-40: “After the elementary loop {1 2 6 7 1} is found, vertices in the visited branch are set to white color. Then routine returns to Visit_New_Vertex(2) with edge (2,3). (3) The next discovered vertex is 3. Now, the visited vertices contained by array stack[ ] are [0 1 2 3]. After visiting 3, a gray vertex 0 is detected. This means another loop is found in stack[ ], which is {0 1 2 3 0}. At this point, all of the vertices have been visited and the process is complete.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of HUDSON, which discloses systems and methods of netting obligations in cycles (HUDSON abstract ) and the technique of WILSON, which teaches a system of graphing vertices and cycles (WILSON  [0121]), in order to “improve the efficiency of the search process” when finding cycles, (LU [abstract]) by reducing “computational workload” (LU column(s) 1, line(s) 48-51).
Response to Arguments
35 U.S.C. § 112

35 U.S.C. § 101
Applicant's arguments filed 9 September 2021 have been fully considered but they are not persuasive. Applicant argues at page 8 that the addition of a position report and settlement report render the claims patent-eligible under 35 U.S.C. § 101. This argument has been fully considered, but is unpersuasive. The position report and settlement report are part of the abstract idea and thus do not integrate the abstract idea into a practical application or serve as additional elements that may render the claims patent-eligible.
Applicant asserts at page 8 and 9 that the claimed invention cannot be performed using a pen and paper and provides an improvement to the computation process that can only be calculated using a process given the complexities involved. It is not clear how solving problems using graph theory (See Specification paragraph [17]) cannot be performed using pen and paper. Thus, this argument has been fully considered, but is unpersuasive. 
The Applicant argues the invention reduces the processing load of the processor, resulting in quicker solution determination and thus results in increased processing speed. This argument has been fully considered, but is unpersuasive. MPEP 2106.05(f)(2) states in part:
“[...]  simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). “
At page 9, the applicant argues that the claims do not recite a fundamental economic practice, but an improvement to a technological process.  This argument has been fully considered, but is unpersuasive. The claims recite altering obligations between participants and generating a settlement report which is a commercial or legal interaction (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations) and thus falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At page 10, the applicant argues any abstract idea is integrated into a practical application because it includes an optimization process that simplifies the delivery or settlement process.  This argument has been fully considered, but is unpersuasive.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
35 U.S.C. § 102 and 103
At pages 10-13, Applicant argues that HUDSON does not teach a position report or a settlement report at page 12. This argument has been fully considered, but is unpersuasive. HUDSON discusses reporting of obligations at [36] and [37] and reporting the netting transactions settlement transactions to participants at least at [58] as shown in the rejection, above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694